Name: Commission Regulation (EC) No 1471/97 of 28 July 1997 reintroducing customs duties on products of CN code 6403, originating in the Republics of Bosnia- Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia for which tariff ceilings were opened by Council Regulation (EC) No 70/97
 Type: Regulation
 Subject Matter: political geography;  leather and textile industries;  tariff policy;  trade;  international trade
 Date Published: nan

 No L 200/ 16 EN Official Journal of the European Communities 29 . 7 . 97 COMMISSION REGULATION (EC) No 1471/97 of 28 July 1997 reintroducing customs duties on products of CN code 6403, originating in the Republics of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia for which tariff ceilings were opened by Council Regulation (EC) No 70/97 concerned up to the total amount; whereas the situation on the Community market for these products requires the reintroduction of customs duties in respect of the Repub ­ lics concerned; Whereas customs duties for these products should there ­ fore be reintroduced, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 70/97 of 20 December 1996, concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Repub ­ lic of Macedonia and to imports of wine originating in the Republic of Slovenia ('), as amended by Regulation (EC) No 825/97 (2), in particular Article 4 (3) thereof, Whereas, in pursuant of Article 1 of Regulation (EC) No 70/97 , the Republics of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia benefit from preferential tariff arrangements, in particular subject to tariff ceilings; whereas Article 4 (3) provides that as soon as the ceilings have been reached, the Commission may adopt a Regula ­ tion reintroducing, until the end of the calendar year, the customs duties actually applied in respect of third coun ­ tries; Whereas imports of the products specified in the Annex and originating in the said Republics, eligible for tariff preferences have been charged against the ceilings HAS ADOPTED THIS REGULATION: Article 1 From 1 August 1997 until 31 December 1997, the levying of customs duties suspended by Regulation (EC) No 70/97, shall be reintroduced on imports into the Com ­ munity of the products shown in the Annex and origina ­ ting in the Republics of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1997. For the Commission Mario MONTI Member of the Commission (') OJ No L 16, 18 . 1 . 1997, p . 1 . (2 ) OJ No L 119 , 8 . 5. 1997, p . 4 . 29 . 7 . 97 EN Official Journal of the European Communities No L 200/ 17 ANNEX Order No CN code Description ( 1 ) ( 2) (3) 01.0120 6403 Footwear with outer soles of rubber, plastics , leather or composition leather and uppers of leather